Citation Nr: 1433204	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-00 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability, including degenerative disc disease (DDD) of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1985 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota.  The Board remanded the claim in November 2011 and, most recently, in November 2013. 

The Board notes that the Veteran was scheduled for a Board hearing in October 2009, however, the Veteran failed to report for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2011). 

This appeal was processed using the VMBS (Veterans Benefits Management System) and the Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Service treatment records show the Veteran was noted to have low back pain resulting from a motor vehicle accident experienced prior to induction in service.  The Veteran was diagnosed with chronic low back pain in service.  His DD Form 214 indicates that he was medically discharged in September 1985 as he did not meet medical requirement fitness standards.

A VA examination was conducted in August 2007 and the Veteran was diagnosed with DDD of the lumbosacral spine.  The examiner concluded that based upon a review of the Veteran's medical records and history, "it is clear that he had chronic ongoing back pain due to a motor vehicle accident which he did not reveal at the time he entered the service" and that "he had no injuries or experiences in service which would be likely to aggravate his back pain beyond its normal course."  

 A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

The examiner opined that the Veteran's back pain clearly pre-existed service.  However, the Board finds the examiner's opinion regarding aggravation to be inadequate as it does not specify whether there is clear and unmistakable evidence of a lack of in-service aggravation of disability exhibited by back pain beyond its natural progression in service.  Therefore, a remand is necessary to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the August 2007 VA examiner to review the VBMS and Virtual VA claims files and a copy of this remand.  The examiner should opine as to whether there is clear and unmistakable evidence of a lack of in-service aggravation (underwent no permanent increase in disability) of disability exhibited by back pain beyond its natural progression in service.  

In formulating the above opinions, the opinion provider shall specifically acknowledge and comment upon the Veteran's service treatment records indicating complaints of and treatment for back pain.  The examiner should also comment on the Veteran's claim that he that he reinjured his back by slipping and falling while mopping on barracks duty in boot camp.  See Form 9.  Additionally, the examiner should consider post-service treatment records, including those associated with the Veteran's Social Security Administration records.

The examiner must provide reasons for each opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the August 2007 examiner is unavailable or otherwise unable to provide the requested opinion, the Veteran shall be afforded a new VA examination to obtain the necessary opinion.

2. If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



